\

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA,
Vv. CRIMINAL NO. 2:21cr20
DIANA WILHELMSEN MANAGEMENT, LTD.,

Defendant.

ORDER

This matter comes before the court following a guilty plea
proceeding conducted by Magistrate Judge Robert J. Krask. At the
conclusion of the plea hearing, Judge Krask issued a Report and
Recommendation (“R&R”) indicating that this court should accept
the Defendant’s plea of guilty because such plea was knowledgeable
and voluntary and because the offense charged is supported by an
independent basis in fact. ECF No. 18. The period of time to file
objections to the R&R has expired, and no objections have been
received. Accordingly, the undersigned judge ADOPTS’ the
recommendation of the Magistrate Judge, and accepts’ the
Defendant’s guilty plea subject to this court’s independent
determination whether to accept the terms of the parties’ binding

Rule 11(c) (1) (C) written plea agreement. If the court decides not
to accept the plea agreement, the Defendant will be given the
opportunity to withdraw its plea.
The Clerk is DIRECTED to forward a copy of this Order to

counsel for the Defendant and the United States Attorney at

Norfolk.

IT IS SO ORDERED. Is} mer

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

June Q| , 2021
